DETAILED ACTION
The papers submitted on 02 August 2022, amending claim 4, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gellert (US 4,579,520 A).
Regarding claim 4, Gellert discloses an injection molding device that obtains a molded article by injecting molten resin into a cavity from a plurality of injectors (title/abstract, 2:39-41; FIG. 1): the injection molding device comprising: 
the plurality of injectors comprising 
a nozzle 10 included a central bore 28 provided with a gate 36 equated with the claimed valve seat (FIG 1; 2:39+); 
a valve pin 30/34, equated with the claimed valve body, that is seated on or separated from the valve seat 36 (FIG. 1; 2:39+); 
a piston 38 which reciprocates in a cylinder 40 seated in a bore in the back plate 22, equated with the claimed displacement unit, configured to displace the valve body in a direction of approaching or separating from the valve seat (FIG. 1; 2:59+); 
a central bore 28 and gate 36, equated with the resin flow passage, along which the molten resin flows being formed inside the nozzle (FIG. 2; 4:5+), the resin flow passage comprising
the valve seat 36 on which the valve body 34 is seated,
a constriction having a diameter that is reduced in a tapered shape toward the valve seat, and 
a cross-sectional area varying section that is formed between the valve seat and the constriction, wherein a cross-sectional area of the cross-sectional area varying section, in a direction orthogonal to a flow direction, varies with decreasing or increasing distance from the valve body (FIG. 2-3; 4:5+),
the displacement unit being configured to stop the valve body at any position in the cross-sectional area varying section (FIG. 2-3; 2:59+); and 
the valve body including a valve pin, wherein the valve pin comprises
a tapered portion 34 that is formed at a tip portion of the valve pin and is seated on the valve seat, and 
a uniform diameter portion 30 that is continuous with the tapered portion and has a constant outer diameter, 
wherein the valve pin moves between a fully open position wherein the tapered portion retracts further to an upstream side than the constriction and a fully closed position wherein the tapered portion is seated on the valve seat (FIG. 1-3; 2:39+, 4:5+).
	Regarding claim 6, Gellert disclose the cross-sectional area of the cross-sectional area varying section becomes smaller with decreasing distance to the valve seat (FIG. 1-3).

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Feng et al. (US 2016/0288388 A1).
Regarding claim 4, Feng discloses an injection molding device that obtains a molded article by injecting molten resin into a cavity from a plurality of injectors (title/abstract; FIG 2): the injection molding device comprising: 
the plurality of injectors comprising 
a nozzle 50 provided with an axially interior surface 76s of the gate 85, equated with the claimed valve seat (FIG. 2-5; ¶¶ 97, 106); 
a valve pin 90, equated with the valve body, that is seated on or separated from the valve seat (FIG. 2-5; ¶ 98); 
an actuator 941, equated with the claimed displacement unit configured to displace the valve body in a direction of approaching or separating from the valve seat (FIG. 2-5; ¶ 98); 
a nozzle channel 54, equated with the resin flow passage, along which the molten resin flows being formed inside the nozzle (FIG. 2-5; ¶ 96), the resin flow passage comprising
the valve seat 76s on which the valve body is seated (FIG. 2-5; ¶ 106),
a complementary axially interior surface 55gs of the insert 55, equated with the claimed constriction, having a diameter that is reduced in a tapered shape toward the valve seat (FIG. 2-5; ¶ 104), and 
an axially interior surface 64s of insulation cap 60, equated with the claimed cross-sectional area varying section, that is formed between the valve seat and the constriction, wherein a cross-sectional area of the cross-sectional area varying section, in a direction orthogonal to a flow direction, varies with decreasing or increasing distance from the valve body (FIG. 2-5; ¶ 107),
the displacement unit being configured to stop the valve body at any position in the cross-sectional area varying section (FIG. 2-5; ¶¶ 98, 108-111); and 
the valve body including a valve pin, wherein the valve pin comprises
an exterior circumferential surface 97 of the pin 90, equated with the claimed tapered portion, that is formed at a tip portion of the valve pin and is seated on the valve seat (FIG. 2-5; ¶ 105), and 
an exterior circumferential surface 92, equated with the claimed uniform diameter portion, that is continuous with the tapered portion and has a constant outer diameter (FIG. 2-5; ¶ 104), 
wherein the valve pin moves between a fully open position wherein the tapered portion retracts further to an upstream side than the constriction and a fully closed position wherein the tapered portion is seated on the valve seat (FIG. 2-5; ¶¶ 98, 108-111).
Regarding claim 5, Feng discloses the cross-sectional area of the cross-sectional area varying section becomes larger with decreasing distance to the valve seat (FIG. 2-5; ¶¶ 104, 107).
Response to Arguments
Applicant’s arguments with respect to claims 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742